This is an appeal by the State of New York from a judgment of the Court of Claims awarding to claimant-respondent, as administrator of the estate of Thomas William Brown, deceased, the sum of $13,788.08. Claimant’s intestate met his death while an invitee to the Robert H. Treman State Park. The Court of Claims found that the State failed to exercise reasonable care in respect to its invitee and was negligent in failing to place signs of warning, barricades, ropes, rails or effective blockade to prohibit entry of sight-seers to dangerous areas within the park or to otherwise guard such dangerous areas. The court also found that claimant’s intestate was free from contributory negligence. The findings are amply supported by the evidence and the judgment of the Court of Claims should be affirmed. Judgment of the Court of Claims affirmed, with costs. Hill, P. J., Bliss, Heffeman and Schenek, JJ., concur; Crapser, J., dissents and votes to reverse the judgment of the Court of Claims and to dismiss the claim on the ground that the evidence that the State built a wall thirty-six inches in height, across the path, was sufficient warning in broad daylight for any person.